PD-1367-15



-M                                              :                          dcimijQA-
6i&k tpf H&as                  _.                   __,                    Appeal*




                                                                           APPEALS

                                                                OCT-1T2015         r
                                 X
                                 • ,-•*—   j-




^oi^dk-CWJA^jJjW-peidiQn -fee Jj^eiJ^i^^fe^^
 Juc on ^ OeW ^6K                          COURTOFCRIMINALAPPEALS
                                                                OCT 20 2215

                '.           ^X.                              Abel Acosta. Clerk



-DaUia^                                             ___^_


                        _p_TCk\j&iL
 i^tacx^C-\^^csLJ^


                                    3itsp±itMu^-Suhm>Me4
                                                          Cur^tt. Caca^WWfe
     CjUillJM^. \*-iSi}5_i                                131011 fA\ _T^a